Case 2:20-cv-00012-JRG-RSP Document 47 Filed 02/05/21 Page 1 of 5 PageID #: 308




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


  TRAXXAS, L.P.,
       TRAXXAS, L.P.,

                         Plaintiff,

                 v.
                                                       Civil Action No.: 2:20-v-00012 JRG
  EGRANDBUY, INC.,
                                                       JURY TRIAL DEMANDED


                         Defendant.




            EGRANDBUY’S OPPOSITION TO PLAINTIFF TRAXXAS, L.P.’s
              MOTION TO AMEND THE DOCKET CONTROL ORDER

                                        INTRODUCTION

        Defendant eGrandbuy, Inc. (“eGrandbuy”) opposes Plaintiff Traxxas, L.P.’s (“Traxxas”)

 Motion to Amend the Docket Control Order (Traxxas’ “Motion”). (Dkt. No. 45.)

                                   FACTUAL BACKGROUND

        For the past year, Traxxas has demonstrated little to no diligence in litigating this case. The

 Rule 26(f) conference occurred on September 24, 2020, as Ordered by the Court. (See Dkt. No.

 19.) Between then and now, Traxxas did not produce a single document in this case.           Traxxas

 makes the outrageous claim that because eGrandbuy uses the term “max” as part of larger names,

 it infringes on Traxxas’ MAXX series of trademarks. Yet because “max” is such a common word,

 common prefix and common suffix in the English language, for Traxxas to persevere in its claim

 it needs to demonstrate how eGrandbuy’s use of the word “max” differs from the manner in which

 “max” is used by so many others, including the national car dealership CARMAX, the famous
                                                  1
Case 2:20-cv-00012-JRG-RSP Document 47 Filed 02/05/21 Page 2 of 5 PageID #: 309



 movie MAD MAX movie franchise for which there are toy cars branded as such, Apple’s use of

 “max”, etc.

        Despite Traxxas having a frivolous case, eGrandbuy has consistently offered from the

 beginning to forego its use of the term “max” in exchange for freedom from this nuisance lawsuit.

 That hasn’t changed. It’s offer has remained the same. Traxxas wasted months knowing that

 eGrandbuy would not pay any money in addition to giving up its first amendment right to use

 “max.” Traxxas has sought to use its status as the larger industry player to bully the comparatively

 small eGrandbuy into doing as it says out of fear of having to pay large legal fees to defend itself,

 hoping eGrandbuy will pay to make this frivolous suit go away. Now that Traxxas sees that

 eGrandbuy will not cave in to its outrageous demands, Traxxas belatedly seeks to extend the time

 in which it can ramp up the litigation costs. Permitting that would be prejudicial to eGrandbuy.

 Since this prejudice cannot be cured by permitting an amendment to the docket control order but

 would actually cause prejudice, and since Traxxas has not demonstrated good cause, its motion

 should be denied.


                                      LEGAL STANDARD

        Pursuant to FED. R. CIV. P. 16(b)(4), “[a] schedule may be modified only for good cause.”

 In the Fifth Circuit, courts look to four factors in determining good cause: (1) explanation for

 failure to timely move for leave to amend or to otherwise meet a deadline; (2) the importance of

 the amendment or what would be otherwise excluded; (3) potential prejudice in allowing the

 amendment or if the Court allows that thing that would be excluded, and (4) the availability of a

 continuance to cure such prejudice. S&W Enterprises, L.L.C. v. SouthTrust Bank of Alabama, NA,

 315 F.3d 533, 536 (5th Cir. 2003); Team Worldwide Corp. v. Wal-Mart Stores, Inc., 2018 WL

 3533362 (E.D. Tex.).


                                                  2
Case 2:20-cv-00012-JRG-RSP Document 47 Filed 02/05/21 Page 3 of 5 PageID #: 310



                                           ARGUMENT



                Traxxas’s Delay Is Inexcusable

       Notably, Traxxas has not filed any declarations in conjunction with its motion to amend the

scheduling order. There are no facts in the record for the Court to look to that could possibly explain

why Traxxas seeks to modify the docket control order at such a late date. eGrandbuy objects to all

the statements made within the motion that Traxxas use to attempt to explain away its indolence.

       Traxxas says it wants to engage a survey expert but it had months to engage such an expert

and has no excuse why it has not done so. Traxxas’s complaint claims eGrandbuy’s use of certain

marks on eGrandbuy’s website infringes upon Traxxas’s marks. There is no reason why Traxxas

could not have and did not engage an expert many months ago to conduct a survey. Traxxas should

be precluded from designating an expert witness now after the deadline to do so has expired.


                The Importance of the Amendment

                        Expert Reports are not required by Statute.

         eGrandbuy seeks to present its commonsense defense that “max” is a common word,

 common prefix and common suffix that is not likely to cause confusion with any of Traxxas’s

 marks. eGrandbuy is prepared to go to trial on this defense without an expert. It does not require

 one. There is no statute requiring one, and the only reason eGrandbuy would engage one would

 be to refute any contentions made by an expert hired by Traxxas. With neither party having an

 expert, any trial on this matter will be over that much quicker.

                eGranbuy Would Be Prejudiced by an Extension

     Traxxas’s case lacks substantive merit. At this point, Traxxas’s only leverage to get

  eGrandbuy to settle is the threat of causing eGrandbuy to incur additional litigation costs.


                                                  3
Case 2:20-cv-00012-JRG-RSP Document 47 Filed 02/05/21 Page 4 of 5 PageID #: 311



 eGrandbuy is prepared to file a motion for summary judgment relating to the lack of confusion in

 this case, but eGrandbuy did not want to file the motion prematurely and allow Traxxas to claim

 that the motion should be deferred under Federal Rule of Civil Procedure 56(d). Allowing

 Traxxas more time in order to designate an expert witness that it apparently did not think was

 necessary at any point prior to January 22, 2021 (the date of filing its motion) would prejudice

 eGrandbuy’s ability to bring this case to a timely conclusion.

        Moreover, if Traxxas were to belatedly appoint an expert, that would force eGrandbuy to

 significantly incur increased litigation costs. eGrandbuy would then need to engage an expert to

 refute eGrandbuy’s expert report. With no experts and no expert reports, eGrandbuy does not

 have to pay the costs of an expert.

                An Extension Would Not Cure the Prejudice to eGrandbuy

        An extension would be the cause of the prejudice to eGrandbuy, not the cure for it.

 eGrandbuy does not want to have to pay for increased litigation costs necessitated by the use of

 experts. eGrandbuy has diligently attempted to get Traxxas to respond to repeated requests as to

 why Traxxas thinks it has a basis for maintaining its claims of infringement. The best Traxxas can

 do is say the terms “maxx” and “max” sound alike and look similar.                Traxxas has been

 simultaneously intransigent and indolent.     Traxxas filed a nuisance lawsuit hoping to obtain a

 recovery thinking its target, in this case, eGrandbuy, would be more inclined to pay some of the

 anticipated litigation costs to make this case go away, rather than fight it out. Traxxas guessed

 wrong, and its failure to timely designate an expert should not be excused by granting an extension

 of any kind.

        Traxxas is incorrect to argue much of the litigation burden falls on eGrandbuy. Traxxas is

 confused as to the burden of proof. As the defendant, eGrandbuy may sit back and present no

 evidence at all. It is up to the plaintiff to present evidence sufficient to make its claim. So far it

                                                   4
Case 2:20-cv-00012-JRG-RSP Document 47 Filed 02/05/21 Page 5 of 5 PageID #: 312



 has not produced a single document that does so. Continuing this matter to allow them to do so,

 would only prejudice eGrandbuy, not cure any prejudice.

                                         CONCLUSION

        For the foregoing reasons eGrandbuy respectfully requests that the Court deny Traxxas’s

 Motion.


  Dated: February 5, 2021                            Respectfully submitted,

                                                     By: /s/ Michael Machat
                                                     Michael Machat (CA Bar No. 109475)
                                                     Machat & Associates, PC
                                                     Sunset Towers
                                                     8730 Sunset Blvd, Ste 250
                                                     West Hollywood, CA 90069
                                                     www.machatlaw.com
                                                     Tel: (310) 860-1833

                                                Attorneys for Defendant eGrandbuy, Inc.


                                CERTIFICATE OF SERVICE

        I hereby certify that on February 5, 2021, I caused the forgoing to be electronically filed

 with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

 registered participants.

                                                             /s/ Michael Machat
                                                             Michael Machat




                                                 5
